572 So. 2d 11 (1990)
John A. DEJONG, Appellant,
v.
Dorothy Avis DEJONG, Appellee.
No. 90-01675.
District Court of Appeal of Florida, Second District.
December 21, 1990.
*12 John S. Carlin of Decker & Smith, P.A., Fort Myers, for appellant.
Gerald W. Pierce of Henderson, Franklin, Starnes & Holt, P.A., Fort Myers, for appellee.
THREADGILL, Judge.
This is an interlocutory appeal from an order denying the husband's motion to dissolve preliminary injunctions in an action for dissolution of marriage. The husband maintains that the wife's verified petition seeking the preliminary injunctions fails to allege the elements necessary for a grant of injunctive relief. We disagree.
We agree, however, with the husband's assertion that the order granting the injunctions fails to comply with Florida Rule of Civil Procedure 1.610(a) and (b). The order does not reflect the hour it was entered, does not include findings by the court why the injury may be irreparable, does not give reasons why the order was granted without notice, and does not require the posting of a bond by the wife. This failure to comply with the requirements of rule 1.610 requires reversal. See Wasserman v. Gulf Health, Inc., 512 So. 2d 234 (Fla. 2d DCA 1987), review denied, 518 So. 2d 1279 (Fla. 1987); Richardson v. Upchurch, 452 So. 2d 1117 (Fla. 2d DCA 1984); and Hathcock v. Hathcock, 533 So. 2d 802 (Fla. 1st DCA 1988), review denied, 542 So. 2d 1333 (Fla. 1989).
Accordingly, we reverse and remand for correction of the order to comply with rule 1.610.
RYDER, A.C.J., and DANAHY, J., concur.